                              Case 16-50644-btb       Doc 48     Entered 09/19/19 11:58:58       Page 1 of 4



                          1    Jeffrey L. Hartman, Esq., #1607
                               HARTMAN & HARTMAN
                          2    510 West Plumb Lane, Suite B
                               Reno, Nevada 89509
                          3    Telephone: (775) 324-2800
                               Facsimile: (775) 324-1818
                          4    E-mail: notices@bankruptcyreno.com
                          5    Attorney for Patrick Canet,
                               Judicial Liquidator and
                          6    Foreign Representative
                          7                            UNITED STATES BANKRUPTCY COURT
                          8                                     DISTRICT OF NEVADA
                          9    IN RE:                                         CASE NO.       BK-N-16-50644-BTB
                                                                              CHAPTER        15
                        10     GHOLAM REZA JAZI ZANDIAN,
                                                                              OPPOSITION TO MOTION TO
                        11              Debtor in a Foreign Proceeding.       DISMISS
                        12                                                    Hearing Date: October 1, 2019
                                                                          /   Hearing Time: 2:00 p.m.
                        13
                        14              Patrick Canet, Judicial Liquidator and Foreign Representative opposes the Motion
                        15 To Dismiss Filed by Jed Margolin as DE 38. This Opposition is based upon the following
                        16 discussion and is supported, in part, by the separately filed sworn statement of Jean-Marie
                        17 Hyest, French counsel to Patrick Canet in the Zandian liquidation proceedings pending in
                        18 Paris, France. The Opposition is also supported by the separately filed Declaration of
                        19 Jeffrey Hartman.
                        20
                        21 Original Petition For Recognition
                        22              On June 23, 2016, the Court conducted a hearing on the Petition by Patrick Canet
                        23 (“Liquidator Canet”), for recognition of a foreign proceeding (“Petition”) pending in France,
                        24 DE 1, against Gholam Reza Jazi Zandian (“Zandian”). The Petition was opposed by Jed
                        25 Margolin (“Margolin Objection”). DE 13. The Court directed Liquidator Canet to provide
                        26 additional information and set August 10, 2016 for a continued hearing on the Petition. The
                        27 continued hearing date was scheduled to be September 9, 2016. On August 3, 2016, Canet
                        28 caused to be filed his Status Report And Reply Re: French Proceeding Against Zandian. DE


    Hartman & Hartman
510 West Plumb Lane, Ste. B
    Reno, Nevada 89509
      (775) 324-2800
                              Case 16-50644-btb    Doc 48     Entered 09/19/19 11:58:58      Page 2 of 4



                          1 18 and 18-1. The attachments to DE 18, identified Liquidator Canet as the liquidator in the
                          2 French proceeding against Zandian. Following the filing of the Status Report and Reply,
                          3 and as set forth in the Hartman Declaration, on September 7, 2016, Hartman sent an e-mail
                          4 to Margolin’s counsel, Steve Abelman, with a draft Order Granting Petition For Recognition
                          5 And Chapter 11 Relief. Hartman Declaration, Exhibit A. On September 13, 2016, Mr.
                          6 Abelman sent an e-mail in reply, advising that the draft form of Order was acceptable.
                          7 Hartman Declaration, Exhibit B. Through inadvertence on Hartman’s part, the proposed
                          8 Order did not get lodged and was never entered.
                          9
                        10 The Adversary Proceeding
                        11           In 2017, an adversary proceeding was commenced by Fred Sadri individually and in
                        12 his capacity as Trustee of the Star Living Trust (“SLT”), and Ray Koroghli individually,
                        13 and Ray Koroghli and Sathsowi Thay Koroghli as Managing Trustees of the Koroghli
                        14 Management Trust (“KMT”), against Jed Margolin (“Margolin”), and Reza Zandian
                        15 (“Zandian”). Liquidator Canet, foreign representative in this proceeding, defended on behalf
                        16 of the Zandian liquidation proceeding.
                        17           On July 20, 2018, the Court entered its Findings of Fact And Conclusions of Law In
                        18 Support Of Granting Partial Motion For Summary Judgment And Denying Summary
                        19 Judgment Against Cross Claimant Patrick Canet And Granting Counter Motion For
                        20 Summary Judgment (“Findings and Conclusions”). Adv. DE 60. On that same date, the
                        21 Court entered its Order Granting Partial Motion For Summary Judgment And Denying
                        22 Summary Judgment Against Cross Claimant Patrick Canet And Granting Counter Motion
                        23 For Summary Judgment (“Order”). Adv. DE 61.
                        24           In sum and substance, the Findings and Conclusions, and Order determined that
                        25 Margolin’s execution efforts with respect to certain real property were void. The Court
                        26 further determined that SLT, KMT and Zandian are each owners of an undivided one third
                        27 interest in specific Washoe County properties:
                        28                  a) 079-150-09 (Parcel 1);


    Hartman & Hartman
510 West Plumb Lane, Ste. B
    Reno, Nevada 89509
      (775) 324-2800                                                      2
                              Case 16-50644-btb     Doc 48     Entered 09/19/19 11:58:58       Page 3 of 4



                          1                 b) 079-150-10 (Parcel 2);
                          2                 c) 079-150-13 (Parcel 3);
                          3                 d) 084-040-02 (Parcel 4);
                          4                 e) 084-040-04 (Parcel 5);
                          5                 f) 084-040-06 (Parcel 6);
                          6                 g) 084-040-10 (Parcel 7);
                          7                 h) 084-130-07 (Parcel 8);
                          8                 I) 084-140-17 (Parcel 9)
                          9 (the “Property”). Margolin has not sought leave to file an appeal of the interlocutory Order.
                        10           There are two unresolved Counterclaims pending in the adversary proceeding.
                        11 Those Counterclaims are by Liquidator Canet against SLT and KMT and relate to ownership
                        12 of interests in Big Springs Ranch, LLC which owns 320 acres in Washoe County, APN 076-
                        13 100-19 and also addresses the unauthorized transfer of water rights in Elko County, Nevada
                        14 in January 2016. See, Liquidator Canet’s Answer, Counterclaims and Cross Claims. Adv.
                        15 DE 15.
                        16           Recently, SLT, KMT and Canet entered into discussions regarding settlement of
                        17 various issues raised in Canet’s Counterclaims; however, settlement discussions ultimately
                        18 were unsuccessful. Now, counsel for SLT and KMT has filed a Motion to Withdraw. As a
                        19 result, Liquidator Canet will need to proceed with discovery and/or a motion for summary
                        20 judgment against SLT and KMT on the Counterclaims and, has also determined to
                        21 commence an adversary proceeding in accordance with 11 U.S.C. § 363(h) to be able to
                        22 liquidate the estate’s one third interest in the Property comprised of nine parcels.
                        23
                        24 Margolin Has Not Filed A Claim
                        25           As noted in the sworn statement of Jean-Marie Hyest, counsel to Liquidator Canet,
                        26 Margolin has not asserted a claim against Zandian in the liquidation proceeding in Paris,
                        27 and, is not recognized as a claimant in that proceeding. Likewise, although the case has
                        28 been


    Hartman & Hartman
510 West Plumb Lane, Ste. B
    Reno, Nevada 89509
      (775) 324-2800                                                       3
                              Case 16-50644-btb      Doc 48    Entered 09/19/19 11:58:58          Page 4 of 4



                          1 ///
                          2 pending for several years, and Margolin has submitted to the jurisdiction of this Court, he
                          3 has not filed a claim.
                          4                                         CONCLUSION
                          5          It was apparent in September 2016, that Margolin, through counsel consented to the
                          6 recognition of Liquidator Canet as the foreign representative in this matter. Margolin then
                          7 participated in the adversary proceeding in which the Court determined his execution efforts
                          8 were void. Of course, had Margolin prevailed, he would be satisfied with this Court’s
                          9 exercise of jurisdiction to resolve the dispute
                        10           As noted above, after settlement discussions with SLT and KMT were unsuccessful,
                        11 Liquidator Canet is now required to prosecute the two Counterclaims remaining in the
                        12 adversary proceeding which, undoubtedly, will require dealing with whoever their new
                        13 counsel may be. Canet is also considering filing additional adversary proceedings to attempt
                        14 to recover other properties unrelated to those which are addressed in the pending adversary.
                        15           Liquidator Canet has no objection to the Court establishing reasonable deadlines for
                        16 him to prosecute existing matters and to file any new matters. Margolin’s request to dismiss
                        17 the case is designed to negate the effects of the Court’s Findings of Fact and Conclusions of
                        18 Law and Order the results of which were to determine his execution efforts void. The Court
                        19 should not permit such a result.
                        20           DATED: September 19, 2019.
                        21                                                    HARTMAN & HARTMAN
                        22
                                                                              /S/ Jeffrey L. Hartman
                        23                                                    Jeffrey L. Hartman, Esq.
                                                                              Attorney for Patrick Canet,
                        24                                                    Foreign Representative
                        25
                        26
                        27
                        28


    Hartman & Hartman
510 West Plumb Lane, Ste. B
    Reno, Nevada 89509
      (775) 324-2800                                                          4
